Exhibit 10.1

COMPENSATION INFORMATION FOR NAMED EXECUTIVE OFFICERS

The table below provides information regarding the 2011 actual cash bonus amount
and the 2012 base salary and target cash bonus amount for each “named executive
officer” of Exelixis, Inc.

 

Named Executive Officer

   2011 Actual
Cash Bonus(1)      2012 Annual
Base Salary      2012 Target Cash Bonus
(% of 2012 Base Salary)  

Michael M. Morrissey (principal executive officer)

   $ 216,687       $ 622,976         60 % 

Frank Karbe (principal financial officer)

   $ 115,119       $ 441,291         45 % 

Gisela M. Schwab

   $ 112,968       $ 443,043         45 % 

 

(1) 

To be paid in March 2012.